DETAILED ACTION
	Claims 1-19 have been considered for patentability. 
Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  therein claims “the one or more magnetic fasteners” which lacks proper antecedent basis.  Claims 5 and 6 were likely intended to be dependent upon Claim 4 and will be examined accordingly.  Appropriate correction is required.
Claims 9 and 10 are objected to because of the following informalities:  therein claims “the retrofit magnetic adapter” which lacks proper antecedent basis.  Claims 9 and 10 were likely intended to be dependent upon Claim 8 and will be examined accordingly.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  therein claims “the housing” and “the slot” and “the magnetic fastener” which all lack proper antecedent basis.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  therein claims “the housing” which lacks proper antecedent basis.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,131,756. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are commensurate in claim scope.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,511,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are commensurate in claim scope.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,470,540. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are commensurate in claim scope.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10 and 12-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tseng et al. (US Publication 2015/0346775). 

In re Claim 3, Tseng discloses wherein: the display cover includes a flap 3 that is fastenable to a surface located on a backside of a portable electronic device 2.
In re Claim 8, Tseng discloses a retrofit magnetic adapter that includes a magnetic fastener 51 configured to detachably couple to the magnetic region 12, the retrofit magnetic adapter being attachable to a display 22 of a portable electronic device 2 such that the magnetic fastener of the retrofit magnetic adapter is positioned along a portion of a first edge of the display.
In re Claim 9, Tseng discloses wherein the retrofit magnetic adapter further includes: a clip 217 including a first end 217, a second end 215, and a connector 511 connecting the first end and the second end, the clip configured to clip to the first edge 213 of the display at the first end of the clip and a second edge of the electronic device at the second end of the clip.
In re Claim 10, Tseng discloses wherein the retrofit magnetic adapter further includes: a housing including: a slot 214 for receiving and removably gripping to the first edge of the display 22; and 1710178-08672 USthe magnetic fastener 51.
In re Claim 12, Tseng discloses a retrofit magnetic adapter 51 that is configured to attach to a corner of a display 22 of a portable electronic device 2.
In re Claim 13, Tseng discloses a magnetic fastener 232; and an attachment mechanism 51 including the magnetic fastener and configured to attach to a display 22 of a portable 
In re Claim 14, Tseng discloses wherein the attachment mechanism comprises a clip including a first end 217, a second end 215, and a connector 51 connecting the first end and the second end, the clip configured to clip to the first edge of the display at the first end of the clip and a second edge of the electronic device at the second end of the clip.  
In re Claim 15, Tseng discloses wherein the connector 51 is reversibly bendable (about spring 52) and configured to be flexed for application to the display.  
In re Claim 16, Tseng discloses wherein the retrofit magnetic adapter further includes:  1810178-08672 USa housing including: a slot 214 for receiving and removably gripping to the first edge of the display; and the magnetic fastener 232.  
In re Claim 17, Tseng discloses wherein a housing includes a first wall, a second wall, and a floor, the floor connecting the first wall and the second wall, the first wall, the second wall, and the floor forming a slot 214, and the floor housing a magnetic fastener 51.
In re Claim 18, Tseng discloses a retrofit magnetic adapter 51 that is configured to attach to a corner of a display 22 of a portable electronic device 2.  
In re Claim 19, Tseng discloses the magnetic fastener 232 is configured to detachably couple to a magnetic region 12 extending through at least a portion of a keyboard 1 of a display cover.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US Publication 2015/0346775) in view of Locker et al. (US Publication 2010/0039387). 
In re Claim 2, Tseng discloses the limitations as noted above, but does not explicitly disclose wherein a sensor detects the position of the display relative to a keyboard.  However, providing such is not new.  For example, Locker discloses a sensor (e.g. paragraph 0032, magnetic sensors 325 and 375) configured to detect a position of an edge of a display 360 of a portable electronic device 350; and a controller 110 coupled to the sensor, the controller configured to activate and deactivate a keyboard 320 based on signals received from the sensor (paragraphs 0043-0044, wherein in the keys protect mode the keyboard is deactivated to avoid inadvertent key strikes).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided a sensor and controller, like that disclosed in Locker, with the apparatus as otherwise disclosed in Tseng. A user may want to be able to extend a display partially or entirely over a keyboard area so as to have the system function more as a handheld unit.  Locker, paragraph 0043.  Upon doing so, it is also advantageous to incorporate a sensor and control so as to disable the keyboard to avoid inadvertent key strikes.  Locker, paragraphs 0043-0044.  
.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US Publication 2015/0346775), Locker et al. (US Publication 2010/0039387) and further in view of Lin (US Publication 2013/0329351).
In re Claim 5, Tseng as modified by Locker disclose the limitations as noted above, including one or more magnetic fasteners (51 in Tseng) fastenable to a magnetic region (12 in Tseng), but does not explicitly disclose wherein the magnetic region extends between two or more keys of the keyboard. However, Lin discloses a magnetic region 14 that extends between two or more keys on a keyboard.  See Lin, Figure 6B.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided at least a portion of a magnetic region between two or more keys of a keyboard, like that disclosed in Lin, with the apparatus as otherwise disclosed in Tseng. A user may want to be able to extend a display partially or entirely over a keyboard area so as to have the system function more as a handheld unit.  Locker, paragraph 0043.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US Publication 2015/0346775), Locker et al. (US Publication 2010/0039387) and further in view of Horii et al. (US Publication 2013/0120265). 
In re Claim 6, Tseng as modified by Locker discloses the limitations as noted above, but does not explicitly disclose wherein one or more keys of the keyboard are magnetized.  However, Horii discloses one or more keys 30 that are magnetized (i.e. made of metal and thus .
Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US Publication 2015/0346775) in view of Horii et al. (US Publication 2013/0120265). 
In re Claim 7, Tseng discloses the limitations as noted above, but does not explicitly disclose wherein one or more keys of the keyboard are magnetized.  However, Horii discloses one or more keys 30 that are magnetized (i.e. made of metal and thus capable of being magnetized, paragraph 0040). It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided metal keys, like that disclosed in Horii, with the apparatus as otherwise disclosed in Tseng.  The addition of metal keys allows for the keys to be actuated by a user’s touch and thus provides for a slimmer profile keyboard. Horii, paragraph 0042.  Metal keys are capable of performing the function of being magnetized for connection with the magnetic fasteners.
In re Claim 11, Tseng discloses wherein a housing includes a first wall, a second wall, and a floor, the floor connecting the first wall and the second wall, the first wall, the second wall, and the floor forming a slot 214, and the floor housing a magnetic fastener 51.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.